TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00204-CV




                                      In re Kevin P. Bonner




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Kevin P. Bonner is currently incarcerated in a unit of the Texas Department of

Criminal Justice. In a petition for writ of mandamus, Bonner states that a detainer has been filed

with the department to hold him for prosecution in Comal County cause number 2009CR0780.

Bonner further states that he has moved for a bench warrant to Comal County for the speedy trial

of this cause and requested that counsel be appointed to represent him. He complains that no action

has been taken on these requests and asks the Court to order the trial court to act.

               The Court is advised that on April 20, 2011, counsel was appointed to represent

appellant in cause number 2009CR0780. We are confident that with the assistance of counsel, this

cause will be resolved promptly.
              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: May 11, 2011




                                              2